Citation Nr: 0209175	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  93-26 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Whether the veteran is entitled to reimbursement for expenses 
incurred for unauthorized private treatment, which occurred 
in 1992 and 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Portland, 
Oregon, which denied entitlement to payment for or 
reimbursement of a sex offender treatment program, taken in 
1992 and 1993, mandated by the State of Oregon in conjunction 
with his parole.  

In June 2002, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.  
The veteran submitted additional evidence following the 
hearing; however, the Board notes that the evidence is 
duplicative of that which was already of record.


FINDINGS OF FACT

1.  The veteran was mandated by the State of Oregon to take 
sex offender classes in conjunction with his parole following 
incarceration for a sexual crime.  

2.  The veteran was service connected for post-traumatic 
stress disorder with a 30 percent evaluation at that time.

3.  The unauthorized private treatment was not for, or 
adjunct to, the service-connected post-traumatic stress 
disorder.

4.  The unauthorized private treatment was not rendered in a 
medical emergency of such a nature that delay would have been 
hazardous to life or health.

5.  VA medical facilities were feasibly available during the 
pertinent period for drug or alcohol addiction and/or post-
traumatic stress disorder.


CONCLUSION OF LAW

The criteria for reimbursement for expenses incurred for 
unauthorized private treatment, consisting of sex offender 
classes, which occurred in 1992 and 1993, have not been met.  
38 U.S.C.A. §§ 1728, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 17.80, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the July 1993 decision on appeal 
and the November 1993 statement of the case, the VAMC 
explained to the veteran why the criteria for reimbursement 
for the sex offender classes had not been met.  That is the 
key issue in this case, and the statement of the case 
provided the veteran with the pertinent regulations that 
applied to the veteran's claim.  These determinations were 
mailed to the veteran's address of record at that time.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran is 
presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

At the time of the July 1993 decision and the November 1993 
statement of the case, the veteran did not have 
representation, which is why the VAMC did not send 
correspondence copies of these determinations to the 
veteran's representative.

Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims.  38 
U.S.C.A. § 5103A (West Supp. 2001).  At issue is entitlement 
to reimbursement for expenses associated with sex offender 
classes.  The veteran has not referenced any evidence, other 
than that already of record, that might aid his claim.  The 
Board finds that there is more than sufficient evidence of 
record to decide the veteran's claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Consequently, the case need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran, as the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).


II.  Decision

Service connection for post-traumatic stress disorder was 
granted in a November 1992 rating decision and assigned a 
30 percent evaluation.  The veteran was subsequently granted 
50 percent and 70 percent evaluations for post-traumatic 
stress disorder, but not until a January 1997 rating 
decision.  

In March 1993, a private physician, Dr. Bennett A. Wight 
requested permission to treat the veteran for post-traumatic 
stress disorder.  That same month, the VAMC authorized 
treatment for post-traumatic stress disorder by Dr. Wight.

In April 1993, the veteran requested authorization for 
payment of having to take a sex offender treatment program.  
He stated that he had been instructed to attend this class as 
a condition to his parole for a sexual crime that he had 
committed in 1990.  He indicated that he had been in prison 
for two years as a result of this crime and that he felt that 
the crime was related to his post-traumatic stress disorder.

That same month, the VAMC asked the veteran to verify that 
the sex offender classes were related to his service-
connected post-traumatic stress disorder.  

In a June 1993 statement, Dr. Wight stated that when the 
veteran returned from Vietnam that he had severe symptoms of 
post-traumatic stress disorder.  He stated that as a result 
of the veteran's Vietnam service, he had a problem with drugs 
and alcohol and that he believed that the veteran's primary 
problem was alcoholism.  Dr. Wight stated that while the 
veteran was under the influence of alcohol, he committed a 
sexual offense and was sent to prison for two years.  (The 
Board notes that psychiatric evaluations of record reveal 
that the sex crime for which the veteran was convicted and 
sent to jail was crimes he committed against his 15-year-old 
daughter.)  Dr. Wight stated the following, in part:

I might add at the time of the sexual 
offense that [the veteran] and his wife 
had separated, and according to her, much 
of their problems stemmed from his 
symptoms that he had secondary to post-
traumatic stress disorder. . .

In Vietnam, as you are probably aware, 
there were numerous atrocities on both 
sides and rape was fairly common.  
Although I cannot say that [a] sex 
offense is a symptom of post-traumatic 
stress disorder, I can say that the 
sexual offense was committed while the 
patient was under the influence of 
alcohol[,] which is known to be a 
definite symptom of post-traumatic stress 
disorder.  I can also say that [at] the 
time that the sex offense was committed 
was during a period of time that the 
patient was separated from his wife 
which[,] according to both the patient 
and his wife[,] was secondary to severe 
symptoms the patient was having around 
his Vietnam experiences.  Therefore, by 
implication, I feel that it would be fair 
to this veteran and to his family to help 
re-establish their lives . . . .

(Emphasis added.)

On June 28, 1993, the VAMC wrote to Dr. Wight and stated that 
VA was unable to accept financial responsibility for these 
services.

In July 1993, the veteran asked VA the status of his claim 
for reimbursement for the sex offender classes.  That same 
month, the VAMC informed him that it would not accept 
financial responsibility for those classes.  The veteran 
appealed the decision.

The veteran asserts that his sex offense was related to his 
service-connected post-traumatic stress disorder.  He stated 
that he was subjected to a war "where sex, perversion and 
raping was a part of being a soldier and came along with the 
killing.  This included minors[,] and every female was 
game."  The veteran and his spouse made similar assertions 
at the June 2002 Board hearing before the undersigned.  

The Board notes that the legal criteria governing 
reimbursement or payment of the cost of unauthorized medical 
services are specifically set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (2001).  Under the 
applicable law and regulation (and since the veteran is not a 
participant in a vocational rehabilitation program), in order 
to be entitled to payment of unauthorized medical expenses 
incurred at a non-VA facility, all of the following must be 
shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held to 
be aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-
connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have 	been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of reimbursement for expenses incurred for unauthorized 
private sex offender treatment, which occurred in 1992 and 
1993.  The reasons follow.

The veteran does not meet all the criteria necessary for 
reimbursement of expenses for the sex offender class that he 
was mandated to take by the State.  In fact, he meets none of 
the criteria.  See id.  No medical professional has stated 
that the sex offender classes were rendered in a medical 
emergency of such nature that would have been hazardous to 
the veteran's life or health.  The veteran has attempted to 
argue that he had to take the classes to prevent him from 
committing another sexual offense.  The Board cannot and will 
not construe such statement as evidence of a medical 
emergency.  Regardless, the veteran is not competent to make 
such a determination, as that would require a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Additionally, there is no competent evidence that the 
veteran's sex offense is a result of the service-connected 
post-traumatic stress disorder, or has any connection to the 
service-connected disability.  Although the veteran has 
asserted that there is a relationship between the sex offense 
and his post-traumatic stress disorder, he is not competent 
to make such an assertion, as, again, that requires a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.

The Board does not find that Dr. Wight's June 1993 
establishes a relationship between the sex offense and the 
service-connected disability.  In fact, Dr. Wight stated he 
could not say that a sex offense was a symptom of post-
traumatic stress disorder.  Instead, he attempted to somehow 
relate the two by pointing out that the veteran was under the 
influence of alcohol when he committed the sexual offense, 
that the veteran and his wife were separated at that time as 
a result of the veteran's post-traumatic stress disorder 
symptoms, and that the veteran's alcoholism was a result of 
his service-connected post-traumatic stress disorder.  The 
attempted connection that Dr. Wight makes between the sex 
offense and the service-connected post-traumatic stress 
disorder is, quite simply, too tenuous for the Board to 
construe it as probative evidence that the veteran's sex 
offense was somehow related to his service-connected post-
traumatic stress disorder.  Again, Dr. Wight explicitly 
stated that he could not say that a sex offense was a symptom 
of post-traumatic stress disorder.  Such statement outweighs 
his subsequent attempt to make from the cited variables a 
connection between the sex offense and post-traumatic stress 
disorder.  The Board notes that at the time the veteran 
committed the sexual offense in 1990, over a period of one 
year, he was not service connected for any disability.  

Lastly, while VA does not offer sex offender classes, it 
offers classes for drug and alcohol abuse and post-traumatic 
stress disorder.  Thus, a VA facility was feasibly available 
for treatment of these disorders.  Again, treatment for sex 
offenders would not have been treatment for a service-
connected disability, a non-service-connected disability 
associated with the service-connected disability, or for a 
disability resulting from a service-connected disability.  
Therefore, the veteran's sex offender classes do not meet the 
criteria for 38 U.S.C.A. § 1728(c) and 38 C.F.R. § 17.120(c).  
Additionally, Dr. Wight had received permission by VA to 
treat the veteran for post-traumatic stress disorder.

Thus, the Board finds that none of the criteria necessary to 
establish entitlement to reimbursement for unauthorized 
medical expenses have been met.  As the sex offender class 
taken by the veteran from 1992 to 1993 was not due to a 
medical emergency (as defined by VA), was not related to the 
veteran's service-connected post-traumatic stress disorder, 
and there were VA/other Federal facilities feasibly available 
for treatment for recognized components of the service-
connected disability, the requirements under the applicable 
law and regulation, in order to be entitled to payment of 
unauthorized medical expenses, have not been met.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Therefore, the Board must deny the veteran's claim of 
entitlement to reimbursement for expenses incurred for 
unauthorized private treatment, here, a sex offender class, 
which occurred in 1992 and 1993.  The preponderance of the 
evidence is against the veteran's claim, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to reimbursement for expenses incurred for 
unauthorized private sex offender classes, which were taken 
in 1992 and 1993, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

